Citation Nr: 0901070	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-28 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active service from April 1972 to November 
1972 and unverified periods of active and inactive duty for 
training in the Marine Corps Reserves from March 1972 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In a decision dated in October 2006, the Board found that new 
and material evidence had been received to reopen the 
veteran's claim for service connection for a back disability.  
Accordingly, the Board reopened the claim, and remanded this 
matter for further adjudication and development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, dated and received in July 2004, 
and in a statement dated in August 2004, the veteran 
requested a video-conference hearing before a Veterans Law 
Judge of the Board.  In correspondence received by the RO in 
December 2007, but not received by the Board until December 
2008, the veteran referenced his prior request for a hearing, 
and again requested that he be scheduled for a hearing at the 
St. Louis VA RO.  See 38 C.F.R. §§ 3.103(c), 20.704.  

Also, although the veteran requested a hearing at the VA RO 
in St. Louis in his November 2007 correspondence, his address 
of record has changed since that time.  The RO should seek 
clarification as to the most appropriate and desirable 
hearing location for the veteran.

Accordingly, the case is REMANDED for the following action:

Seek clarification from the veteran as to 
whether he is seeking a Travel Board 
hearing or videoconference hearing 
(whichever the veteran elects) at the RO 
before a Veterans Law Judge of the Board. 

Additionally, seek clarification as to 
the veteran's current address, and the 
most appropriate and/or desirable hearing 
location for him at that address.

Schedule the veteran for the type of 
hearing requested, in accordance with the 
docket number of this case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

